Per Curiam:
It is true that claims against the estate of a decedent proved by oral evidence of declarations or admissions should be carefully scanned; yet they may be so clear, positive, and specific as to establish the validity of the claims. In this case the evidence was sufficient to satisfy the auditor and the court; and we discover no error in their conclusions.
The evidence furnished does not show us the extent of the services rendered by the auditor. In the absence of testimony showing that the sum allowed was unreasonable, we will not assume it to be excessive.
Decree affirmed and appeal dismissed, at the costs of the appellant.